Title: From Thomas Jefferson to David Campbell, 27 March 1792
From: Jefferson, Thomas
To: Campbell, David


          
            Sir
            Philadelphia Mar. 27. 1792.
          
          Your favor of Feb. 25. by Mr. Allison has been duly recieved. Having been now 17. years out of the practice of the law, and my mind too constantly occupied in a different line to permit my keeping up my law reading, those subjects are now too little familiar to me to venture a law opinion on the question discussed in the Charge you were so kind as to send me. I am much pleased with the mention therein made that the people are happy under the general government. That it is calculated to produce general happiness, when administered in it’s true republican spirit, I am thoroughly persuaded. I hope too that your admonitions against encroachments on the Indian lands will have a beneficial effect. The U.S. find an Indian war too serious a thing, to risk incurring one merely to gratify a few intruders with settlements which are to cost the other inhabitants of the U.S. a thousand times their value in taxes for carrying on the war they produce. I am satisfied it will ever be preferred to send an armed force and make war against the intruders as being more just and less expensive. A new post extended to the South Western territory will I hope soon open a more regular communication with that country. I am with great esteem Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        